Citation Nr: 1314417	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial evaluation for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the appellant's claims for service connection for hearing loss in the right ear and for tinnitus.  In addition, the RO granted service connection for hearing loss in the left ear and assigned a noncompensable evaluation for it.  The appellant has disagreed with the denials of service connection and with the rating assigned for his service connection left ear hearing loss.

In May 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board and remanded for additional development in January 2013.

The issues of entitlement to service connection for hearing loss in the right ear and entitlement to a compensable initial evaluation for hearing loss in the left ear are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the probative evidence of record supports a finding that the appellant's current tinnitus is caused by service-connected hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for service connection for tinnitus, as secondary to service-connected hearing loss of the left ear, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

As to the claim of entitlement to service connection for tinnitus, the claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997). 

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2012).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

III.  Analysis

The appellant contends that he is entitled to service connection for tinnitus.  For the reasons that follow, the Board concludes that service connection is warranted.

In his June 2008 claim, the appellant asserted that he had tinnitus since September 1965.  The appellant is service-connected for left ear hearing loss with a noncompensable evaluation.

The appellant's service treatment records are silent for any complaints or reports of treatment for tinnitus.  An April 1965 induction examination report does not indicate the appellant had tinnitus.  In an April 1965 report of medical history, the appellant reported having had ear, nose or throat trouble and running ears.  A discharge examination report also does not indicate the appellant had tinnitus.  In a July 1967 report of medical history, the appellant reported having had ear, nose or throat trouble and running ears.  He denied having had hearing loss.

A May 2008 VA treatment record reflects that the appellant had tinnitus.  A May 2008 VA treatment record reflects that the appellant reported having tinnitus in his ears that he had had since being in the service, but had started to bother him more recently.  A July 2008 VA treatment record indicated that the appellant's "major complaint is tinnitus although he says that he is "used" to it."  

A July 2008 VA examination report indicates the appellant reported having constant, bilateral tinnitus since basic training.  At the time of the VA examiner did not have the appellant's service treatment records, but found that that it was less likely that the tinnitus was related to service.  As the VA examiner did not review the appellant's service treatment records, the VA opinion is inadequate and the opinion has no probative value.

After the appellant's service treatment records were associated with the claims file, in a November 2011 addendum opinion the VA examiner stated that, "[g]iven that tinnitus is a known symptom of hearing loss, that the Veteran had subsequent occupational noise exposure and currently has hearing loss, it is less likely his tinnitus is service connected."  As noted in the January 2013 remand, it does not appear that the VA examiner was aware that the appellant was service-connected for left ear hearing loss.  Therefore, the VA opinion is inadequate and has limited probative value.  

The appellant was afforded another VA examination in February 2013.  The VA examination report reflects that the appellant reported recurrent tinnitus since basic training.  The VA examiner found that the appellant had a diagnosis of clinical hearing loss, and his or her tinnitus is at least as likely as not (50% probability or greater) a symptoms associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The VA examiner also found that the tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner stated that given that tinnitus is a known symptoms of hearing loss, that the appellant had subsequent occupational noise exposure and currently has hearing loss, it is less likely his tinnitus is service-connected.  

Although the VA examiner opined that it was less likely than not that the appellant's tinnitus was caused by or a result of military noise exposure, she noted that tinnitus was a known symptom of hearing loss and specifically found that the appellant's tinnitus was at least as likely as not related to the diagnosed hearing loss.  As the appellant is service-connected for left ear hearing loss, the VA examiner's statement supports a finding that the appellant's tinnitus is related to his service-connected hearing loss in the left ear.  Additionally, in the evidence of record, the appellant has consistently reported having had tinnitus since service.  As a lay person, the appellant is competent to report having had symptoms of tinnitus since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
 
Based on the above, the Board finds that the evidence is at least in equipoise as to whether the appellant's tinnitus was caused by the service-connected left ear hearing loss.  Therefore, resolving reasonable doubt in the appellant's favor, service connection for tinnitus is granted. 38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In January 2013, the Board remanded the claims for a new VA examination.  The appellant was afforded a VA examination in February 2013.  However, the Board finds that the VA examination is inadequate.  As noted in the January 2013 remand, prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion fro the ASA to the ISO values.

An audiometric examination on the entrance examination in April 1965 revealed the hearing threshold levels in decibels in the right ear were 15 (30), 15 (25), 15 (25) and 15 (20), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  Another entrance audiogram shows the hearing threshold levels in decibels in the right ear were 10 (25), 5 (15), 10 (20) and 5 (10), at the same frequencies.  The report of medical history on separation examination August 1967 shows the appellant denied hearing loss.  An audiometric test on the separation examination shows the hearing threshold levels in decibels in the right ear were 20 (35), 20 (30), 0 (10), 25 (35) and 20 (25), at 500, 1,000, 2,000, 3,000 and 4,000 Hertz. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The audiometric test on the entrance examination shows some degree of hearing loss under Hensley, but not a hearing loss disability under 38 C.F.R. § 3.385 (2012) in the right ear.  

The February 2013 VA examiner found that the appellant did not have hearing loss prior to service and that the appellant's hearing in the right ear did not chronically increase beyond the natural progression.  The examiner explained that the standard threshold shifts were not consecutive frequencies.  However, the examiner did not convert the service audiometric tests to ISO values.  In the rationale, she listed the audiometric test results in the unconverted ASA values.  She also did not appear to consider both entrance audiometric tests.  The examiner further stated that the appellant had normal hearing upon enlistment in the right ear, which is incorrect under the standards discussed above.  As the VA examiner's opinion was not predicated on the correct findings, it is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for a new VA opinion.

In a June 2009 substantive appeal, the appellant also stated that he believed that overcompensation of his right ear for his left ear was starting to take a toll on his right ear.  The appellant indicated that he believed that his right ear hearing loss was caused or aggravated by his service-connected left ear hearing loss.  The issue of whether service connection is warranted for right ear hearing loss secondary to service-connected left ear hearing loss has not been addressed.  Thus, the appellant should be provided notice of the elements of a secondary service connection claim and the VA opinion should address this issue.

The appellant's claim for entitlement to a compensable initial rating for hearing loss in the left ear is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The potential for another audiology examination and the possibility of establishing of service connection for right ear hearing loss could impact the disability rating assigned for left ear hearing loss.  Thus, the issue of entitlement to a compensable initial evaluation for hearing loss in the left ear must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of the elements of secondary service connection for the claim of entitlement to service connection for right ear hearing loss, as secondary to the appellant's service-connected hearing loss in the left ear.

2.  Then, provide the appellant's claims file to a VA clinician with appropriate expertise to determine the following:

(i)  In light of the fact that the in-service audiometric tests demonstrated hearing loss in the right ear at entrance and hearing loss disability at separation (with conversion from ASA to ISO), opine whether the hearing loss in the right ear increased in severity during service beyond the natural progression of the disorder. 

The examiner is advised that the service audiometric test results must be converted from ASA to ISO units, as discussed in this Remand.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

(ii)  Opine whether the appellant's right ear hearing loss was caused or aggravated by his service-connected left ear hearing loss disability.

If the VA clinician determines that a VA audiological examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable evaluation for hearing loss in the left ear.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


